DETAILED ACTION
In response to remarks filed on 29 June 2022
Status of Claims
Claims 1-5 and 7-21 are pending;
Claims 1 and 7 are currently amended;
Claims 2-5 and 8-21 were previously presented;
Claim 6 is cancelled;
Claims 1-5 and 7-21 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 29 June 2022 have been fully considered and they are not persuasive since the structures of Behmlander and Krause are capable of performing the claimed methods in view of the disclosed structures as sensors are used in different times in order to determine wear. A calibration position is a broad term which can be the very first measurement taken by the sensor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behmlander et al (U.S. Patent No. 9,243,381) alone.
As to Claim 1, Behmlander discloses a method for measuring wear of a cutting edge of a blade of a work vehicle, the method comprising:
Measuring a calibration position measurement of the blade (#32) with the cutting edge (#30) attached thereto, while the blade is in a measurement position with a blade position sensor (#38) system of the work vehicle;
Measuring a blade position measurement of the blade in the measurement position with the blade position sensor system (#38) of the work vehicle at a later point in time; and
Upon comparison of the blade position measurement to the calibration position measurement (Column 3, Lines 23-39), determining a wear condition of the cutting edge of the blade as either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement; and limiting productive movement of the blade wherein the blade is only operable to perform a non-grading operation when the unacceptable wear condition is satisfied (Column 4, Lines 8-24).
Behmlander does not explicitly disclose moving the blade to the measurement position that corresponds to the calibration position measurement of the blade; after the moving of the blade to the measurement position, measuring a blade position measurement of the blade in the measurement position with the blade position sensor system of the work vehicle at a later point in time. But Behmlander is capable of measuring the blade during different times for comparison to evaluate the wear condition of the blade and the blade is moveable. Therefore, one of ordinary skill in the art would recognize that the first ever measurement of the blade before the blade is used can be interpreted as a calibration measurement and those measurements taken later while the blade is used are blade position measurements in order to compare the measurements to determine wear as the structure of Behmlander is capable of doing. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to move the blade to the measurement position that corresponds to the calibration position measurement of the blade; after the moving of the blade to the measurement position, measuring a blade position measurement of the blade in the measurement position with the blade position sensor system of the work vehicle at a later point in time. The motivation would have been to monitor wear in order to determine whether replacing the blade is necessary.
As to Claim 2, Behmlander as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Behmlander as modified also teaches wherein the determining the wear condition of the cutting edge includes calculating an amount the cutting edge has worn (Column 3, Lines 23-39; Column 4, Lines 8-24).
As to Claim 3, Behmlander as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Behmlander as modified also teaches wherein the determining the acceptable wear condition of the cutting edge of the blade when the blade position measurement less an acceptable wear to the cutting edge amount is less than the blade calibration position measurement (Column 3, Lines 23-39; Column 4, Lines 8-24).
As to Claim 4, Behmlander as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Behmlander as modified also teaches further comprising sending a warning signal to the work vehicle when the unacceptable wear condition is satisfied (Column 3, Lines 23-39; Column 4, Lines 8-24).
As to Claim 5, Behmlander as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Behmlander as modified also teaches wherein the warning signal is a message displayed on a display mechanism of the work vehicle (Column 3, Lines 23-39; Column 4, Lines 8-24).
As to Claim 7, Behmlander as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Behmlander as modified also teaches wherein the productive movement of the blade is not enabled when the unacceptable wear condition is satisfied (The method step is capable of being performed with the structure by stop using the blade if wear is excessive).
As to Claim 8, Behmlander as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Behmlander as modified also teaches wherein the blade position measurement includes resting the blade on a ground plane (The method step is capable of being performed in view of the structure since the blade can be lowered until touching the ground).
As to Claim 9, Behmlander as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Behmlander as modified also teaches further comprising communicating the blade wear measurement to a grade control system to adjust one or more of a slope, an angle, or an elevation of the blade (Column 3, Lines 23-39; Column 4, Lines 8-24).
As to Claim 10, Behmlander as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Behmlander as modified also teaches further comprising moving the blade, with the cutting edge attached, to the measurement position (Column 3, Lines 23-39; Column 4, Lines 8-24).
As to Claim 21, Behmlander as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Behmlander as modified also teaches wherein the limiting productive movement of the blade includes preventing the blade from performing a grading operation wherein the blade contacts a work surface (The vehicle can be stopped while the blade contacts a work surface. The vehicle not moving would result in the blade not moving and thereby not performing a grading operation).
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al (U.S. Patent Application Publication No. 2011/0213529) alone.
As to Claim 11, Krause discloses a method for measuring wear of a cutting edge of a blade of a work vehicle, the method comprising:
Measuring a calibration position measurement of the blade (#106), without the cutting edge present (Paragraph 0026 discloses that the desired position measurement can be in cutting edge #108 but also it can be in a portion of blade #106. Therefore, the measurement can be taken without the cutting edge #108 attached to the blade), while the blade is in a measurement position with a blade position sensor system (#300, #302) of the work vehicle;
Measuring a blade position measurement of the blade (#106), with the cutting edge (#108) attached to the blade, while the blade is in the measurement position with the blade position sensor system (#300, #302) of the work vehicle at a later point in time; and
Upon comparison of the blade position measurement to the calibration position measurement, determining a wear condition (Paragraphs 0030, 0031).
Krause does not explicitly disclose determining whether the wear condition is either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement and automatically operate the blade in a non-grading operation. However, one of ordinary skill in the art would recognize that since the apparatus of Krause detect changes in the cutting edge due to wear it can be determined whether the wear is acceptable when is minimal and unacceptable when it is excessive and one of ordinary skill in the art would also limit productive movement -i.e. would stop the vehicle and blades when they only are able to perform a non-grading operation- of the blade when the unacceptable wear condition is satisfied. Therefore, at the time of the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to determine whether the wear condition is either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement and automatically operate the blade in a non-grading operation. The motivation would have been to ensure optimal performance of the work vehicle. Accordingly, Krause as modified teaches determining a wear condition of the cutting edge of the blade as either acceptable wherein the cutting edge does not require replacement or unacceptable wherein the cutting edge does require replacement and the blade is only operable to perform a non-grading operation.
As to Claim 12, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the determining the unacceptable wear condition of the cutting edge of the blade includes the blade calibration position measurement plus a tolerance margin being greater than the blade position measurement (It is inherent that a threshold must be established to device whether the wear condition is excessive or not).
As to Claim 13, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the determining the acceptable wear condition of the cutting edge of the blade includes the blade calibration position measurement plus a tolerance margin being less than the blade position measurement (It is inherent that a threshold must be established to device whether the wear condition is excessive or not).
As to Claim 14, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches further comprising sending a warning signal to the work vehicle when the unacceptable wear condition is satisfied; and displaying the warning signal on a display mechanism of the work vehicle (Paragraph 0015).
As to Claim 15, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches further comprising limiting productive movement of the blade when the unacceptable wear condition is satisfied (The method step is capable of being performed with the structure by stop using the blade if wear is excessive).
As to Claim 16, Krause as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Krause as modified also teaches wherein the productive movement of the blade is not enabled when the unacceptable wear condition is satisfied (The method step is capable of being performed with the structure by stop using the blade if wear is excessive).
As to Claim 17, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the blade position measurement includes resting the blade on a ground plane (The method step is capable of being performed in view of the structure since the blade can be lowered until touching the ground).
As to Claim 18, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches further comprising determining a wear value from the wear condition; and communicating the wear value to a grade control system to adjust one or more of a slope, an angle, or an elevation of the blade (Paragraph 0018).
As to Claim 19, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the determining the wear condition of the cutting edge includes calculating an amount the cutting edge has worn (The method step is capable of being perform in view of the structure by comparing the initial shape and the later shape).
As to Claim 20, Krause as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Krause as modified also teaches wherein the determining the unacceptable wear condition of the cutting edge of the blade includes the blade position measurement less an acceptable wear amount to the cutting edge being greater than the calibration position measurement (It is inherent that a threshold must be established to device whether the wear condition is excessive or not).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678